DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-24 were originally presented having a filing date of 23 September 2020.

Information Disclosure Statement
The information disclosure statement (IDS), submitted on 14 January 2021, complies with 37 C.F.R. 1.197.  Accordingly, the IDS has been considered by the Examiner.  Initialed copies of the Form 1449 are enclosed herewith.

Drawings
The drawings, filed 23 September 2020, are accepted by the Examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
	
Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

•	STEP 1: the claim does not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
•	STEP 2: the claim recites a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
o	STEP 2A (PRONG 1): Does the claim recite an abstract idea, law of nature, or natural phenomenon?
o	STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?
o	STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 9 and 17 are directed toward non-statutory subject matter as shown below.
STEP 1: Do claims 1, 9 and 17 fall within one of the statutory categories?  Yes, because claims 1, 9 and 17 are directed toward methods and a device which falls within one of the statutory categories.
STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, claims 1, 9 and 17 are directed to an abstract idea.

1.	Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
2.	Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
3.	Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
As per claims 1, 9 and 17, the method (claims 1 and 17) and the electronic device (claim 9) are mental processes that can be performed in the mind and, therefore, an abstract idea. In particular, claims 1, 9 and 17 recite the abstract idea of 
“determin[ing] that one or more criteria are satisfied … .”
  This recitations merely consist of determining whether a selected criteria, such as a distance to travel, is satisfied.  This is equivalent to a person selecting the distance as a criteria to evaluate navigation directions, and mentally selecting whether those conditions are satisfied.  The Examiner notes that, under MPEP 2106.04(a)(2)(III), the courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, 101 USPQ2d 1961, 1965 ("‘[M]ental processes[] and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work’" (quoting Benson, 409 U.S. at 67, 175 USPQ at 675)); Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).  As such, a person, determining whether a criteria, such as distance traveled, is satisfied by evaluating routes, could mentally note which routes satisfy the criteria based upon this mental determination.  The mere nominal recitations that the inputs are received via the “one or more input devices” at the “electronic device,” and that the navigation directions are displayed at the “display generation unit,” does not take the limitation out of the mental process grouping. 
STEP 2A (PRONG 2): Does the claim recite additional elements that integrate the judicial exception into a practical application?  No, the claims do not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that 
•	an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
•	an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
•	an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
•	an additional element effects a transformation or reduction of a particular article to a different state or thing; and
•	an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
•	an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 

•	an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 9 and 17 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into practical application.  Claims 1, 9 and 17 further recite the additional elements of “receiving … a sequence of one or more inputs corresponding to a request to display navigational directions … ,”  and “displaying … the visual indication of the navigational directions… . “  These additional elements further limit the abstract idea without integrating the abstract idea into practical application or significantly more.  In particular, the “receiving … “and the “displaying … “ steps are recited at a high level of generality (i.e., as a general means of gathering and presenting an electronic representation of an area or navigational data or planned path data) and amount to mere data gathering, a form of insignificant extra-solution activity added to the judicial exception per MPEP 2106.05(g), because the steps characterize pre and post solution activity, such as an individual planning a route from a first to a second location, and mentally remembering that route.  
Claims 1, 9 and 17 still further include the additional elements “an electric device”, “a display generation component”, and “one or more input devices”.  These elements are not sufficient to amount to significantly more than the judicial exception because they fail to integrate the exception into practical application.  The mere inclusion of instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is one or more input devices,” displaying the navigation directions by “a display generation component”, and communicating with the display and input devices by “an electronic device,” i.e. via computers.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated in the practical application.  The “electric device,” “display generation component,” and the “one or more input devices”  merely describe how to generally “apply” the otherwise metal judgements in a generic or general purpose computing environment.  The electric device, display generation component and the one or more input devices are recited at a high level of generality and merely automate the storing, extracting and creating steps.
STEP 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No, claims 1, 9 and 17 do not recite additional elements that amount to significantly more than the judicial exception.
With regard to STEP 2B, whether the claims recite additional elements that provide significantly more than the recited judicial exception, the guidelines specify that the pre-guideline procedure is still in effect.  Specifically, that examiners should continue to consider whether an additional element or combination of elements:
•	adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  

Claims 1, 9 and 17 do not recite any specific limitation or combination of limitations that are well-understood, routine, conventional (WURC) activity in the field.  Receiving and displaying data are fundamental, i.e. WURC, activities performed by computers receiving requests and displaying the results of the requests, such as the method and devices recited in claims 1, 9 and 17.  Further, applicant’s specification does not provide any indication that the receiving and displaying activities of the method are performed using anything other than a conventional computer.  MPEP 2106.05(d)(II), and the cases cited therein, including Intellectual Ventures I, LLC v. Symantec Corp., 838 F.3d 1307, 1321 (Fed. Cir. 2016), TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610 (Fed. Cir. 2016), and OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015), indicate that mere performance of an action is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).  Further, the Federal Circuit in Trading Techs. Int’l v. IBG LLC, 921 F.3d 1084, 1093 (Fed. Cir. 2019), and Intellectual Ventures I LLC v. Erie Indemnity Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017), for example, indicated that the mere displaying of data (which is one example listed in applicant’s disclosure as a remedial action) is a well understood, routine, and conventional function.
Thus, since claims 1, 9 and 17 are: (a) directed toward an abstract idea; (b) does not recite additional elements that integrate the judicial exception into 
Claims 2, 10, and 18, recite the additional element
wherein the navigation directions using the first mode of transportation are based on a velocity differential between the first mode of transportation along the navigation directions and another mode of transportation that exists along the navigation directions.
This additional element fails to integrate the exception into a practical application nor does it amount to significantly more than the judicial exception. 
Claims 3, 11, and 19, recite the abstract idea of determin[ing] that, prior to receiving the request to display the navigation directions from the first physical location to the second physical location using the first mode of transportation, the electronic device has received a predetermined number of requests to present navigation directions using the first mode of transportation.  
This limitation represents a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.
Claims 3, 11 and 19 further recite the additional element displaying … a selectable option that, when selected, causes the electronic device to make the first mode of transportation a default mode of transportation for displaying navigation directions.  
displaying … a selectable option … “ adds insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because it characterizes pre-solution activity, such as an individual observing different modes of transportation and selecting one.
Claims 4, 12 and 20, recite the additional elements:
receiving …  a second sequence of one or more inputs corresponding to a request to display second navigation directions … , 
displaying … the second navigation directions using the first mode of transportation … , and 
displaying … the second navigation directions using the respective mode of transportation.  
These additional elements fail to integrate the exception into a practical application nor do they amount to significantly more than the judicial exception.  In particular, “receiving … “ and “displaying ...” add insignificant extra solution activity to the judicial exception, per MPEP 2106.05(g), because they characterize pre-solution activity, such as an individual mentally planning the start and end point for the directions, and post-solution activity, such as an individual recalling the navigation directions associated with the inputs for the first mode and respective modes of transportation.
 Claims 4, 12 and 20 further recite the abstract ideas of “determination that the first mode of transportation is the default mode … “ and determination that the respective mode of transportation is the default mode … .”
These limitations represent a concept performed in the human mind (including an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application nor do they amount to significantly more than the judicial exception.
Claims 5, 13 and 21, recite the abstract ideas:
determinization that one or more criteria are not satisfied ... ,
determination that a second mode of transportation is the default mode … , and
determination that a third mode of transportation … is the default mode … .
These limitations represent a concept performed in the human mind (including an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application nor do they amount to significantly more than the judicial exception.
Claims 6, 14 and 22, recite the additional element wherein the first mode of transportation is a default mode of transportation for providing navigation directions, and the one or more criteria are not satisfied, wherein the one or more criteria include a criterion that is satisfied when the navigation directions are less than a predetermined distance associated with the first mode of transportation, and is not satisfied when the navigation directions are greater than the predetermined distance associated with the first mode of transportation.

Claims 7, 15 and 23, recite the additional element a determination that weather information associated with the navigation directions satisfies one or more weather criteria … .
This limitation represent a concept performed in the human mind (including an observation, judgement and opinion) and therefore does not serve to integrate the judicial exception into a practical application nor does it amount to significantly more than the judicial exception.
Claims 8, 16 and 24, recite the additional elements:
determination that a route from the first physical location to the second physical location using a second mode of transportation satisfies one or more second criteria … ,
determination that the route from the first physical location to the second physical location fails to satisfy the one or more second criteria … , and
determination that a route from the first physical location to the second physical location using a third mode of transportation satisfies one or more third criteria … .
These limitations represent a concept performed in the human mind (including an observation, judgement and opinion) and therefore do not serve to integrate the judicial exception into a practical application nor do they amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 6, 7, 9, 10, 14, 15, 17, 18, 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication Number 2017/0074669 to Newlin et al. (hereafter Newlin) in view of U.S. Patent Publication Number 2020/0273333 to Elshenawy.
As per claim 1, Newlin discloses [a] method, (see at least Newline, Fig. 2 showing method 100) comprising: at an electronic device in communication with a display generation component and one or more input devices (see at least Newline, [0038] disclosing user devices 10, servers 35, satellite 55, third party transportation APis 60, and condition source/database 70):
receiving, via the one or more input devices, a sequence of one or more inputs corresponding to a request to display navigation directions from a first physical location to a second physical location using a first mode of transportation (see at least Newlin, [0042] disclosing that the user device 10 may receive information via the network 5 from the system of servers 35, having one or more servers such as mapping routing servers 40, route condition servers 45, user interface servers 50, and/or any other suitable servers; and [0048] disclosing that method 100 may begin at step 102, which may include receiving, from a user over a network, a destination location for presentation of a geographical route on an electronic map on a device of the user, and that the user may input both a start and destination location); and 
in response to the sequence of one or more inputs corresponding to the request to display the navigation directions (see at least Newlin, [0049] disclosing that multiple and/or available modes of transportation may then be displayed):
[1] … , via the display generation component, the navigation directions using the first mode of transportation without displaying a visual indication of navigation directions from the first physical location to the second physical location using a respective mode of transportation different from the first mode of transportation (see at least Newlin, Fig. 15, showing drive as the first mode; Fig. 18 showing 
[2] … , displaying, via the display generation component, the visual indication of navigation directions from the first physical location to the second physical location using the respective mode of transportation (see at least Newlin, Fig. 12, showing walking mode display on the way to the train station 1140).  But Newlin does not explicitly disclose the limitation [1] in accordance with a determination that one or more criteria are satisfied, nor the limitation [2] in accordance with a determination that one or more criteria are not satisfied.  
However, Elshenawy discloses these limitations (see at least Elshenawy, [0048] disclosing that optimization can be performed subject to various additional constraints, such as, a fastest route subject to an additional constraint that defines a maximum number of modality transfers for the trip <under the broadest reasonable interpretation constraints are interpreted as criteria>).
Both Newlin and Elshenawy are analogous art to claim 1, because they are directed to the same field of providing navigation directions from one physical location to another using different modes of transportation.  Newlin is directed to a method of determining and displaying available modes of transportation for navigating geographical routes (see at least Newlin, [0001]).  Elshenawy is directed to a method of determining an optimal trip route from an origin of a user to a 
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of receiving a request to display navigation directions, and displaying the visual indication of the navigation directions using a first mode of transportation without displaying a visual indication of navigation directions using a respective mode of transportation, or displaying the visual indication of navigation directions using the respective mode of transportation, as disclosed in Newlin, to provide the benefit of using a criteria to determine the display of the visual indication of directions, as disclosed in Elshenawy.  Doing so would provide the user with an automated method of estimating the time or cost of using multiple modalities of transportation (see Elshenawy, [0004]).
As per claim 2, Newlin further discloses the limitation wherein the navigation directions using the first mode of transportation are based on a velocity differential between the first mode of transportation along the navigation directions and another mode of transportation that exists along the navigation directions (see at least Newlin, [0043] disclosing that additionally or alternatively, route condition server 45 may have database that is a subset of condition source/database 70 or a separate database of historic average speeds).
As per claim 6, Elshenawy further discloses the limitation wherein the first mode of transportation is a default mode of transportation for providing navigation directions, and the one or more criteria are not satisfied, wherein the one or more criteria include a criterion that is satisfied when the navigation directions are less than a predetermined distance associated with the first mode of transportation, and is not satisfied when the navigation directions are greater than the predetermined distance associated with the first mode of transportation (see at least Elshenawy, [0041] disclosing that the user can indicate whether the user wants to take a route having the shortest distance).
As per claim 7, Elshenawy further discloses the limitation in response to receiving the sequence of the one or more inputs corresponding to the request to display the navigation directions, in accordance with a determination that weather information associated with the navigation directions satisfies one or more weather criteria, displaying a visual indication of the weather information (see at least Elshenawy, [0045] disclosing that the routing information 126 can include real time updated weather and road conditions such as precipitation, outside temperature, road surface conditions ( e.g., dry, wet, icy, etc.); and [0048] disclosing that  transportation server 134 can exclude certain transportation modalities such as walking, scooters, and bicycles in areas where the routing information 126 indicates that severe weather such as heavy rainfall is present).
As per claim 9, Newlin discloses Newlin discloses [a]n electronic device, comprising: one or more processors (see at least Newlin, [0042] disclosing that such a computing system can include, a server device having a processor and memory for executing and storing instructions; and [0092]); memory (see at least Newline, [0042]; [0092]); and 
one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions (see at least Newlin, [0092] disclosing that the platform may also include a central processing unit (CPU) 1920, in the form of
one or more processors, for executing program instructions) for:
receiving, via the one or more input devices, a sequence of one or more inputs corresponding to a request to display navigation directions from a first physical location to a second physical location using a first mode of transportation (see at least Newlin, [0042] disclosing that the user device 10 may receive information via the network 5 from the system of servers 35, having one or more servers such as mapping routing servers 40, route condition servers 45, user interface servers 50, and/or any other suitable servers; and [0048] disclosing that method 100 may begin at step 102, which may include receiving, from a user over a network, a destination location for presentation of a geographical route on an electronic map on a device of the user, and that the user may input both a start and destination location); and 
in response to the sequence of one or more inputs corresponding to the request to display the navigation directions (see at least Newlin, [0049] disclosing that multiple and/or available modes of transportation may then be displayed):
[1] … , via the display generation component, the navigation directions using the first mode of transportation without displaying a visual indication of navigation directions from the first physical location to the second physical location using a respective mode of transportation different from the first mode of transportation (see at least Newlin, Fig. 15, showing drive as the first mode; Fig. 18 showing bicycle as the first mode; [0084] disclosing that once a selection of one of the various modes of transportation is selected, method 100 may proceed to step 114 
[2] … , displaying, via the display generation component, the visual indication of navigation directions from the first physical location to the second physical location using the respective mode of transportation (see at least Newlin, Fig. 12, showing walking mode display on the way to the train station 1140).  But Newlin does not explicitly disclose the limitation [1] in accordance with a determination that one or more criteria are satisfied, nor the limitation [2] in accordance with a determination that one or more criteria are not satisfied.  
However, Elshenawy discloses these limitations (see at least Elshenawy, [0048] disclosing that optimization can be performed subject to various additional constraints, such as, a fastest route subject to an additional constraint that defines a maximum number of modality transfers for the trip <under the broadest reasonable interpretation constraints are interpreted as criteria>).
Both Newlin and Elshenawy are analogous art to claim 9, because they are directed to the same field of providing navigation directions from one physical location to another using different modes of transportation.  Newlin is directed to a method of determining and displaying available modes of transportation for navigating geographical routes (see at least Newlin, [0001]).  Elshenawy is directed to a method of determining an optimal trip route from an origin of a user to a desired destination, involving multiple transportation modalities (see at least Elshenawy, [0006]).
prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of receiving a request to display navigation directions, and displaying the visual indication of the navigation directions using a first mode of transportation without displaying a visual indication of navigation directions using a respective mode of transportation, or displaying the visual indication of navigation directions using the respective mode of transportation, as disclosed in Newlin, to provide the benefit of using a criteria to determine the display of the visual indication of directions, as disclosed in Elshenawy.  Doing so would provide the user with an automated method of estimating the time or cost of using multiple modalities of transportation (see Elshenawy, [0004]).
As per claim 10, Newlin further discloses the limitation wherein the navigation directions using the first mode of transportation are based on a velocity differential between the first mode of transportation along the navigation directions and another mode of transportation that exists along the navigation directions (see at least Newlin, [0043] disclosing that additionally or alternatively, route condition server 45 may have database that is a subset of condition source/database 70 or a separate database of historic average speeds).
As per claim 14, Elshenawy further discloses the limitation wherein the first mode of transportation is a default mode of transportation for providing navigation directions, and the one or more criteria are not satisfied, wherein the one or more criteria include a criterion that is satisfied when the navigation directions are less than a predetermined distance associated with the first mode of transportation, and is not satisfied when the navigation directions are greater than the predetermined distance associated with the first mode of transportation (see at least Elshenawy, [0041] disclosing that the user can  indicate whether the user wants to take a route having the shortest distance).
As per claim 15, Elshenawy further discloses the limitation in response to receiving the sequence of the one or more inputs corresponding to the request to display the navigation directions, in accordance with a determination that weather information associated with the navigation directions satisfies one or more weather criteria, displaying a visual indication of the weather information (see at least Elshenawy, [0045] disclosing that the routing information 126 can include real time updated weather and road conditions such as precipitation, outside temperature, road surface conditions ( e.g., dry, wet, icy, etc.); and [0048] disclosing that  transportation server 134 can exclude certain transportation modalities such as walking, scooters, and bicycles in areas where the routing information 126 indicates that severe weather such as heavy rainfall is present).
As per claim 17, Newlin discloses [a] non-transitory computer readable storage medium storing one or more programs, the one or more programs (see at least Newlin, [0093] disclosing "Storage" type media include any or all of the tangible memory of the computers, processors or the like, or associated modules thereof, such as various semiconductor memories, tape drives, disk drives and the like, which may provide non-transitory storage at any time for the software programming) comprising instructions (see at least Newlin, [0092] disclosing that the platform may also include a central processing unit (CPU) 1920, in the form of
which when executed by one or more processors of an electronic device (see at least Newlin, [0092]), cause the electronic device to:
receive, via the one or more input devices, a sequence of one or more inputs corresponding to a request to display navigation directions from a first physical location to a second physical location using a first mode of transportation (see at least Newlin, [0042] disclosing that the user device 10 may receive information via the network 5 from the system of servers 35, having one or more servers such as mapping routing servers 40, route condition servers 45, user interface servers 50, and/or any other suitable servers; and [0048] disclosing that method 100 may begin at step 102, which may include receiving, from a user over a network, a destination location for presentation of a geographical route on an electronic map on a device of the user, and that the user may input both a start and destination location); and 
in response to the sequence of one or more inputs corresponding to the request to display the navigation directions (see at least Newlin, [0049] disclosing that multiple and/or available modes of transportation may then be displayed):
[1] … , via the display generation component, the navigation directions using the first mode of transportation without displaying a visual indication of navigation directions from the first physical location to the second physical location using a respective mode of transportation different from the first mode of transportation (see at least Newlin, Fig. 15, showing drive as the first mode; Fig. 18 showing bicycle as the first mode; [0084] disclosing that once a selection of one of the various modes of transportation is selected, method 100 may proceed to step 114 
[2] … , display, via the display generation component, the visual indication of navigation directions from the first physical location to the second physical location using the respective mode of transportation (see at least Newlin, Fig. 12, showing walking mode display on the way to the train station 1140).  But Newlin does not explicitly disclose the limitation [1] in accordance with a determination that one or more criteria are satisfied, nor the limitation [2] in accordance with a determination that one or more criteria are not satisfied.  
However, Elshenawy discloses these limitations (see at least Elshenawy, [0048] disclosing that optimization can be performed subject to various additional constraints, such as, a fastest route subject to an additional constraint that defines a maximum number of modality transfers for the trip <under the broadest reasonable interpretation constraints are interpreted as criteria>).
Both Newlin and Elshenawy are analogous art to claim 17, because they are directed to the same field of providing navigation directions from one physical location to another using different modes of transportation.  Newlin is directed to a method of determining and displaying available modes of transportation for navigating geographical routes (see at least Newlin, [0001]).  Elshenawy is directed to a method of determining an optimal trip route from an origin of a user to a desired destination, involving multiple transportation modalities (see at least Elshenawy, [0006]).
prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of receiving a request to display navigation directions, and displaying the visual indication of the navigation directions using a first mode of transportation without displaying a visual indication of navigation directions using a respective mode of transportation, or displaying the visual indication of navigation directions using the respective mode of transportation, as disclosed in Newlin, to provide the benefit of using a criteria to determine the display of the visual indication of directions, as disclosed in Elshenawy.  Doing so would provide the user with an automated method of estimating the time or cost of using multiple modalities of transportation (see Elshenawy, [0004]).
As per claim 18, Newlin further discloses the limitation wherein the navigation directions using the first mode of transportation are based on a velocity differential between the first mode of transportation along the navigation directions and another mode of transportation that exists along the navigation directions (see at least Newlin, [0043] disclosing that additionally or alternatively, route condition server 45 may have database that is a subset of condition source/database 70 or a separate database of historic average speeds).
As per claim 22, Elshenawy further discloses the limitation wherein the first mode of transportation is a default mode of transportation for providing navigation directions, and the one or more criteria are not satisfied, wherein the one or more criteria include a criterion that is satisfied when the navigation directions are less than a predetermined distance associated with the first mode of transportation, and is not satisfied when the navigation directions are greater than the predetermined distance associated with the first mode of transportation (see at least Elshenawy, [0041] disclosing that the user can indicate whether the user wants to take a route having the shortest distance).
As per claim 23, Elshenawy further discloses the limitation in response to receiving the sequence of the one or more inputs corresponding to the request to display the navigation directions, in accordance with a determination that weather information associated with the navigation directions satisfies one or more weather criteria, displaying a visual indication of the weather information (see at least Elshenawy, [0045] disclosing that the routing information 126 can include real time updated weather and road conditions such as precipitation, outside temperature, road surface conditions ( e.g., dry, wet, icy, etc.); and [0048] disclosing that  transportation server 134 can exclude certain transportation modalities such as walking, scooters, and bicycles in areas where the routing information 126 indicates that severe weather such as heavy rainfall is present).
Claims 3-5, 8, 11-13, 16, 19-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Newlin and Elshenawy as applied to claims 1, 9 and 17 above, and further in view of U.S. Patent Publication Number  2015/0300823 to Kahn et al. (hereafter Kahn).
As per claim 3, the combination of Newlin and Elshenawy discloses all of the limitations of claim 1, as discussed above.  Newlin further discloses the limitation in accordance with a determination that, prior to receiving the request to display the navigation directions from the first physical location to the second physical location using the first mode of transportation, the electronic device has received a predetermined number of requests to present navigation directions using the first mode of transportation (see at least Newlin, [0060] disclosing and may deselect and/or slide the indicator <under the broadest reasonable interpretation, interpreting deselecting and sliding as receiving a predetermine number of requests> next to "hide car share" to the "on" position <also interpreting car share as a mode>. In such examples, the car share options will not be displayed to the user when the user requests a route).  But neither Newlin nor Elshenawy disclose the limitation displaying, via the display generation component, a selectable option that, when selected, causes the electronic device to make the first mode of transportation a default mode of transportation for displaying navigation directions.
However, Kahn discloses this limitation (see at least Kahn, [0083] disclosing that if the user consistently changes the settings in the same way, the defaults are automatically adjusted, at block 785, and that this enables the user to indirectly change the defaults without actually accessing the settings of the device).
Newlin, Elshenawy and Kahn are analogous art to claim 3, because they are in the same field as providing navigation directions from one physical location to another using different modes of transportation.  Newlin is directed to a method of determining and displaying available modes of transportation for navigating geographical routes (see at least Newlin, [0001]).  Elshenawy is directed to a method of determining an optimal trip route from an origin of a user to a desired destination, involving multiple transportation modalities (see at least Elshenawy, [0006]).  Kahn relates to a personal navigation system representing modes of travel including motorized vehicles, muscle powered vehicles, and ambulatory motion (see at least Khan, [0019]).
prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of receiving a request to display navigation directions, and displaying the visual indication of the navigation directions using a first mode of transportation without displaying a visual indication of navigation directions using a respective mode of transportation, or displaying the visual indication of navigation directions using the respective mode of transportation, as disclosed in the combination of Newlin and Elshenawy, to provide the benefit of displaying a selectable option that, when selected, causes the electronic device to make the first mode of transportation a default mode of transportation for displaying navigation directions, as disclosed in Kahn.  Doing so would provide the benefit of providing the user with a method of adjusting the preference of each mode of transportation (see at least Kahn, [0031]).
As per claim 4, Kahn further discloses:
receiving, via the one or more input devices, a second sequence of one or more inputs corresponding to a request to display second navigation directions from a third respective physical location to a fourth respective physical location, wherein the second sequence of one or more inputs does not specify a mode of transportation (see at least Kahn, [0027] disclosing that motorized vehicle guidance 230 provides guidance for a car, bus, or other vehicles; [0040] disclosing that Mode selector 340 receives data from user context logic 338, user context logic 338 receives sensor data from sensors 325, and uses this information to evaluate the user's current activity; and [0040] disclosing a user setting a first waypoint <under and
in response to the second sequence of one or more inputs: in accordance with a determination that the first mode of transportation is the default mode of transportation, displaying, via the display generation component, the second navigation directions using the first mode of transportation (see at least Kahn, [0074] disclosing that at block 725, the process determines whether the motion could be ambulatory; [0083] disclosing that if the user consistently changes the settings in the same way, the defaults are automatically adjusted, at block 785, and that this enables the user to indirectly change the defaults without actually accessing the settings of the device); and
in accordance with a determination that that the respective mode of transportation is the default mode of transportation, displaying, via the display generation component, the second navigation directions using the respective mode of transportation (see at least Kahn, [0074] disclosing that If the motion could be muscle powered, as determined at block 725, the process continues to block 740 as well. If it is neither ambulatory nor muscle powered, the process determines whether it could be the motion of a motorized vehicle, at block 735; [0083]).
As per claim 5, the combination of Newlin and Elshenawy discloses all of the limitations of claim 1, as discussed above.  Newlin further discloses in response to the sequence of one or more inputs corresponding to the request to display the navigation directions (see at least Newlin, [0049] disclosing that multiple and/or available modes of transportation may then be displayed).  Elshenawy further discloses in accordance with the determination that the one or more criteria are not satisfied (see at least Elshenawy, [0048] disclosing that optimization can be performed subject to various additional constraints, such as, a fastest route subject to an additional constraint that defines a maximum number of modality transfers for the trip <interpreting the constraints as the criteria>).  But neither Newlin nor Elshenawy disclose the limitations:
in accordance with a determination that a second mode of transportation is a default mode of transportation for providing navigation directions, the respective mode of transportation is the second mode of transportation, and
in accordance with a determination that a third mode of transportation, different from the second mode of transportation, is the default mode of transportation for providing navigation directions, the respective mode of transportation is the third mode of transportation.
However, Kahn discloses the  “in accordance with a determination that a second mode of transportation …” limitation (see at least Kahn, [0074] disclosing that at block 725, the process determines whether the motion could be ambulatory; and [0083] disclosing that if the user consistently changes the settings in the same way, the defaults are automatically adjusted, at block 785, and that this enables the user to indirectly change the defaults without actually accessing the settings of the device).  Kahn further discloses the “in accordance with a determination that a third mode of transportation … “ limitation (see at least Kahn, [0074] disclosing that If the motion could be muscle powered, as determined at block 725, the process continues to block 740 as well. If it is neither ambulatory nor muscle powered, the process determines whether it could be the motion of a motorized vehicle, at block 735; [0083]).

Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of receiving a request to display navigation directions, and displaying the visual indication of the navigation directions using a first mode of transportation without displaying a visual indication of navigation directions using a respective mode of transportation, or displaying the visual indication of navigation directions using the respective mode of transportation, as disclosed in the combination of Newlin and Elshenawy, to provide the benefit of determining that a second mode or a third mode of transportation is the default mode, as disclosed in Kahn.  Doing so would provide the benefit of providing the user with a method of adjusting the preference of each mode of transportation (see at least Kahn, [0031]).
As per claim 8, the combination of Newlin and Elshenawy discloses all of the limitations of claim 1, as discussed above.  Elshenawy further discloses the limitation in accordance with a determination that a route from the first physical location to the second physical location … [3] … satisfies one or more second criteria … in accordance with a determination that the route from the first physical location to the second physical location fails to satisfy the one or more second criteria: (see at least Elshenawy, [0048] disclosing that optimization can be performed subject to various additional constraints, such as, a fastest route subject to an additional constraint that defines a maximum number of modality transfers for the trip <interpreting the constraints as the criteria>). But neither Newlin nor Elshenawy disclose 
[3] using a second mode of transportation … satisfies … the respective mode of transportation is a second mode of transportation, … nor
in accordance with a determination that a route from the first physical location to the second physical location using a third mode of transportation satisfies one or more third criteria, the respective mode of transportation is a third mode of transportation.
However, Kahn discloses the limitation “using a second mode of transportation … “ (see at least Kahn, [0031] disclosing that the user may adjust these preferences for each mode and the user may add further constraints to certain modes <adding further constrains interpreted as first, second and third criteria associated with the first, second and third modes of transportation>; [0074] disclosing that at block 725, the process determines whether the motion could be ambulatory).  Kahn further discloses the limitation “in accordance with a determination … using a third mode of transportation satisfied ... “ (see at least Kahn, [0031]; [0074] that if it is neither ambulatory nor muscle powered, the process determines whether it could be the motion of a motorized vehicle, at block 
Newlin, Elshenawy and Kahn are analogous art to claim 8, because they are in the same field as providing navigation directions from one physical location to another using different modes of transportation.  Newlin is directed to a method of determining and displaying available modes of transportation for navigating geographical routes (see at least Newlin, [0001]).  Elshenawy is directed to a method of determining an optimal trip route from an origin of a user to a desired destination, involving multiple transportation modalities (see at least Elshenawy, [0006]).  Kahn relates to a personal navigation system representing modes of travel including motorized vehicles, muscle powered vehicles, and ambulatory motion (see at least Khan, [0019]).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of receiving a request to display navigation directions, and displaying the visual indication of the navigation directions using a first mode of transportation without displaying a visual indication of navigation directions using a respective mode of transportation, or displaying the visual indication of navigation directions using the respective mode of transportation, as disclosed in the combination of Newlin and Elshenawy, to provide the benefit to provide the benefit of evaluating the one or more first, second and third criteria to determine that the respective mode of transportation is the second mode or third mode, as disclosed in Kahn.  
As per claim 11, the combination of Newlin and Elshenawy discloses all of the limitations of claim 9, as discussed above.  Newlin further discloses the limitation in accordance with a determination that, prior to receiving the request to display the navigation directions from the first physical location to the second physical location using the first mode of transportation, the electronic device has received a predetermined number of requests to present navigation directions using the first mode of transportation (see at least Newlin, [0060] disclosing and may deselect and/or slide the indicator <under the broadest reasonable interpretation, interpreting deselecting and sliding as receiving a predetermine number of requests> next to "hide car share" to the "on" position <also interpreting car share as a mode>. In such examples, the car share options will not be displayed to the user when the user requests a route).  But nether Newlin nor Elshenawy disclose the limitation displaying, via the display generation component, a selectable option that, when selected, causes the electronic device to make the first mode of transportation a default mode of transportation for displaying navigation directions.
However, Kahn discloses this limitation (see at least Kahn, [0083] disclosing that if the user consistently changes the settings in the same way, the defaults are automatically adjusted, at block 785, and that this enables the user to indirectly change the defaults without actually accessing the settings of the device).
Newlin, Elshenawy and Kahn are analogous art to claim 11, because they are in the same field as providing navigation directions from one physical location to another using different modes of transportation.  Newlin is directed to a method of 
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of receiving a request to display navigation directions, and displaying the visual indication of the navigation directions using a first mode of transportation without displaying a visual indication of navigation directions using a respective mode of transportation, or displaying the visual indication of navigation directions using the respective mode of transportation, as disclosed in the combination of Newlin and Elshenawy, to provide the benefit of displaying a selectable option that, when selected, causes the electronic device to make the first mode of transportation a default mode of transportation for displaying navigation directions, as disclosed in Kahn.  Doing so would provide the benefit of providing the user with a method of adjusting the preference of each mode of transportation (see at least Kahn, 0031]).
As per claim 12, Kahn further discloses:
receiving, via the one or more input devices, a second sequence of one or more inputs corresponding to a request to display second navigation directions from a third respective physical location to a fourth respective physical location, wherein the second sequence of one or more inputs does not specify a mode of transportation (see at least Kahn, [0027] disclosing that motorized vehicle guidance 230 provides guidance for a car, bus, or other vehicles; [0040] disclosing that Mode selector 340 receives data from user context logic 338, user context logic 338 receives sensor data from sensors 325, and uses this information to evaluate the user's current activity; and [0040] disclosing a user setting a first waypoint <under the broadest reasonable interpretation, first waypoint interpreted as the second sequence>); and
in response to the second sequence of one or more inputs: in accordance with a determination that the first mode of transportation is the default mode of transportation, displaying, via the display generation component, the second navigation directions using the first mode of transportation (see at least Kahn, [0074] disclosing that at block 725, the process determines whether the motion could be ambulatory; [0083] disclosing that if the user consistently changes the settings in the same way, the defaults are automatically adjusted, at block 785, and that this enables the user to indirectly change the defaults without actually accessing the settings of the device); and
in accordance with a determination that that the respective mode of transportation is the default mode of transportation, displaying, via the display generation component, the second navigation directions using the respective mode of transportation (see at least Kahn, [0074] disclosing that If the motion could be muscle powered, as determined at block 725, the process continues to block 740 as well. If it is neither ambulatory nor muscle powered, the process determines whether it could be the motion of a motorized vehicle, at block 735; [0083]).
As per claim 13, the combination of Newlin and Elshenawy discloses all of the limitations of claim 9, as discussed above.  Newlin further discloses in response to the sequence of one or more inputs corresponding to the request to display the navigation directions (see at least Newlin, [0049] disclosing that multiple and/or available modes of transportation may then be displayed) … .  Elshenawy further discloses in accordance with the determination that the one or more criteria are not satisfied (see at least Elshenawy, [0048] disclosing that optimization can be performed subject to various additional constraints, such as, a fastest route subject to an additional constraint that defines a maximum number of modality transfers for the trip <interpreting the constraints as the criteria>).  But neither Newlin nor Elshenawy disclose the limitations:
in accordance with a determination that a second mode of transportation is a default mode of transportation for providing navigation directions, the respective mode of transportation is the second mode of transportation, and
in accordance with a determination that a third mode of transportation, different from the second mode of transportation, is the default mode of transportation for providing navigation directions, the respective mode of transportation is the third mode of transportation.
However, Kahn discloses the  “in accordance with a determination that a second mode of transportation …” limitation (see at least Kahn, [0074] disclosing that at block 725, the process determines whether the motion could be ambulatory; and [0083] disclosing that if the user consistently changes the settings in the same way, the defaults are automatically adjusted, at block 785, and that this enables the user to indirectly change the defaults without actually accessing the settings of 
Newlin, Elshenawy and Kahn are analogous art to claim 13, because they are in the same field as providing navigation directions from one physical location to another using different modes of transportation.  Newlin is directed to a method of determining and displaying available modes of transportation for navigating geographical routes (see at least Newlin, [0001]).  Elshenawy is directed to a method of determining an optimal trip route from an origin of a user to a desired destination, involving multiple transportation modalities (see at least Elshenawy, [0006]).  Kahn relates to a personal navigation system representing modes of travel including motorized vehicles, muscle powered vehicles, and ambulatory motion (see at least Khan, [0019]).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of receiving a request to display navigation directions, and displaying the visual indication of the navigation directions using a first mode of transportation without displaying a visual indication of navigation directions using a respective mode of transportation, or displaying the visual indication of navigation directions using the respective mode of transportation, as disclosed in the combination of Newlin and Elshenawy, to provide the benefit of determining that a second mode or 
As per claim 16, the combination of Newlin and Elshenawy discloses all of the limitations of claim 9, as discussed above.  Elshenawy further discloses the limitation in accordance with a determination that a route from the first physical location to the second physical location … [3] … satisfies one or more second criteria … in accordance with a determination that the route from the first physical location to the second physical location fails to satisfy the one or more second criteria: (see at least Elshenawy, [0048] disclosing that optimization can be performed subject to various additional constraints, such as, a fastest route subject to an additional constraint that defines a maximum number of modality transfers for the trip <interpreting the constraints as the criteria>). But neither Newlin nor Elshenawy disclose 
[3] using a second mode of transportation … satisfies … the respective mode of transportation is a second mode of transportation, … nor
in accordance with a determination that a route from the first physical location to the second physical location using a third mode of transportation satisfies one or more third criteria, the respective mode of transportation is a third mode of transportation.
However, Kahn discloses the limitation “using a second mode of transportation … “ (see at least Kahn, [0031] disclosing that the user may adjust these preferences for each mode and the user may add further constraints to certain modes <adding further constrains interpreted as first, second and third 
Newlin, Elshenawy and Kahn are analogous art to claim 16, because they are in the same field as providing navigation directions from one physical location to another using different modes of transportation.  Newlin is directed to a method of determining and displaying available modes of transportation for navigating geographical routes (see at least Newlin, [0001]).  Elshenawy is directed to a method of determining an optimal trip route from an origin of a user to a desired destination, involving multiple transportation modalities (see at least Elshenawy, [0006]).  Kahn relates to a personal navigation system representing modes of travel including motorized vehicles, muscle powered vehicles, and ambulatory motion (see at least Khan, [0019]).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of receiving a request to display navigation directions, and displaying the visual indication of the navigation directions using a first mode of transportation 
As per claim 19, the combination of Newlin and Elshenawy discloses all of the limitations of claim 17, as discussed above.  Newlin further discloses the limitation in accordance with a determination that, prior to receiving the request to display the navigation directions from the first physical location to the second physical location using the first mode of transportation, the electronic device has received a predetermined number of requests to present navigation directions using the first mode of transportation (see at least Newlin, [0060] disclosing and may deselect and/or slide the indicator <under the broadest reasonable interpretation, interpreting deselecting and sliding as receiving a predetermine number of requests> next to "hide car share" to the "on" position <also interpreting car share as a mode>. In such examples, the car share options will not be displayed to the user when the user requests a route).  But nether Newlin nor Elshenawy disclose the limitation displaying, via the display generation component, a selectable option that, when selected, causes the electronic device to make the first mode of transportation a default mode of transportation for displaying navigation directions.

Newlin, Elshenawy and Kahn are analogous art to claim 19, because they are in the same field as providing navigation directions from one physical location to another using different modes of transportation.  Newlin is directed to a method of determining and displaying available modes of transportation for navigating geographical routes (see at least Newlin, [0001]).  Elshenawy is directed to a method of determining an optimal trip route from an origin of a user to a desired destination, involving multiple transportation modalities (see at least Elshenawy, [0006]).  Kahn relates to a personal navigation system representing modes of travel including motorized vehicles, muscle powered vehicles, and ambulatory motion (see at least Khan, [0019]).
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of receiving a request to display navigation directions, and displaying the visual indication of the navigation directions using a first mode of transportation without displaying a visual indication of navigation directions using a respective mode of transportation, or displaying the visual indication of navigation directions using the respective mode of transportation, as disclosed in the combination of Newlin and Elshenawy, to provide the benefit of displaying a selectable option that, when selected, causes the electronic device to make the first mode of transportation a default mode of transportation for displaying navigation directions, 
As per claim 20, Kahn further discloses:
receiving, via the one or more input devices, a second sequence of one or more inputs corresponding to a request to display second navigation directions from a third respective physical location to a fourth respective physical location, wherein the second sequence of one or more inputs does not specify a mode of transportation (see at least Kahn, [0027] disclosing that motorized vehicle guidance 230 provides guidance for a car, bus, or other vehicles; [0040] disclosing that Mode selector 340 receives data from user context logic 338, user context logic 338 receives sensor data from sensors 325, and uses this information to evaluate the user's current activity; and [0040] disclosing a user setting a first waypoint <under the broadest reasonable interpretation, first waypoint interpreted as the second sequence>); and
in response to the second sequence of one or more inputs: in accordance with a determination that the first mode of transportation is the default mode of transportation, displaying, via the display generation component, the second navigation directions using the first mode of transportation (see at least Kahn, [0074] disclosing that at block 725, the process determines whether the motion could be ambulatory; [0083] disclosing that if the user consistently changes the settings in the same way, the defaults are automatically adjusted, at block 785, and that this enables the user to indirectly change the defaults without actually accessing the settings of the device); and
in accordance with a determination that that the respective mode of transportation is the default mode of transportation, displaying, via the display generation component, the second navigation directions using the respective mode of transportation (see at least Kahn, [0074] disclosing that If the motion could be muscle powered, as determined at block 725, the process continues to block 740 as well. If it is neither ambulatory nor muscle powered, the process determines whether it could be the motion of a motorized vehicle, at block 735; [0083]).
As per claim 21, the combination of Newlin and Elshenawy discloses all of the limitations of claim 17, as discussed above.  Newlin further discloses in response to the sequence of one or more inputs corresponding to the request to display the navigation directions (see at least Newlin, [0049] disclosing that multiple and/or available modes of transportation may then be displayed).  Elshenawy further discloses in accordance with the determination that the one or more criteria are not satisfied (see at least, Elshenawy, [0048] disclosing that optimization can be performed subject to various additional constraints, such as, a fastest route subject to an additional constraint that defines a maximum number of modality transfers for the trip <interpreting the constraints as the criteria>).  But neither Newlin nor Elshenawy disclose the limitations:
in accordance with a determination that a second mode of transportation is a default mode of transportation for providing navigation directions, the respective mode of transportation is the second mode of transportation, and
in accordance with a determination that a third mode of transportation, different from the second mode of transportation, is the default mode of transportation for providing navigation directions, the respective mode of transportation is the third mode of transportation.
However, Kahn discloses the  “in accordance with a determination that a second mode of transportation …” limitation (see at least Kahn, [0074] disclosing that at block 725, the process determines whether the motion could be ambulatory; and [0083] disclosing that if the user consistently changes the settings in the same way, the defaults are automatically adjusted, at block 785, and that this enables the user to indirectly change the defaults without actually accessing the settings of the device).  Kahn further discloses the “in accordance with a determination that a third mode of transportation … “ limitation (see at least Kahn, [0074] disclosing that If the motion could be muscle powered, as determined at block 725, the process continues to block 740 as well. If it is neither ambulatory nor muscle powered, the process determines whether it could be the motion of a motorized vehicle, at block 735; [0083]).
Newlin, Elshenawy and Kahn are analogous art to claim 21, because they are in the same field as providing navigation directions from one physical location to another using different modes of transportation.  Newlin is directed to a method of determining and displaying available modes of transportation for navigating geographical routes (see at least Newlin, [0001]).  Elshenawy is directed to a method of determining an optimal trip route from an origin of a user to a desired destination, involving multiple transportation modalities (see at least Elshenawy, [0006]).  Kahn relates to a personal navigation system representing modes of travel including motorized vehicles, muscle powered vehicles, and ambulatory motion (see at least Khan, [0019]).
prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of receiving a request to display navigation directions, and displaying the visual indication of the navigation directions using a first mode of transportation without displaying a visual indication of navigation directions using a respective mode of transportation, or displaying the visual indication of navigation directions using the respective mode of transportation, as disclosed in the combination of Newlin and Elshenawy, to provide the benefit of determining that a second mode or a third mode of transportation is the default mode, as disclosed in Kahn.  Doing so would provide the benefit of providing the user with a method of adjusting the preference of each mode of transportation (see at least Kahn, 0031]).
As per claim 24, the combination of Newlin and Elshenawy discloses all of the limitations of claim 17, as discussed above.  Elshenawy further discloses the limitation in accordance with a determination that a route from the first physical location to the second physical location … [3] … satisfies one or more second criteria … in accordance with a determination that the route from the first physical location to the second physical location fails to satisfy the one or more second criteria: (see Elshenawy, [0048] disclosing that optimization can be performed subject to various additional constraints, such as, a fastest route subject to an additional constraint that defines a maximum number of modality transfers for the trip <interpreting the constraints as the criteria>). But neither Newlin nor Elshenawy disclose 
[3] using a second mode of transportation … satisfies … the respective mode of transportation is a second mode of transportation, … nor
in accordance with a determination that a route from the first physical location to the second physical location using a third mode of transportation satisfies one or more third criteria, the respective mode of transportation is a third mode of transportation.
However, Kahn discloses the limitation “using a second mode of transportation … “ (see at least Kahn, [0031] disclosing that the user may adjust these preferences for each mode and the user may add further constraints to certain modes <adding further constrains interpreted as first, second and third criteria associated with the first, second and third modes of transportation>; [0074] disclosing that at block 725, the process determines whether the motion could be ambulatory).  Kahn further discloses the limitation “in accordance with a determination … using a third mode of transportation satisfied ... “ (see at least Kahn, [0031]; [0074] that if it is neither ambulatory nor muscle powered, the process determines whether it could be the motion of a motorized vehicle, at block 735; and [0083] disclosing that if the user consistently changes the settings in the same way, the defaults are automatically adjusted, at block 785, and that this enables the user to indirectly change the defaults without actually accessing the settings of the device).
Newlin, Elshenawy and Kahn are analogous art to claim 24, because they are in the same field as providing navigation directions from one physical location to another using different modes of transportation.  Newlin is directed to a method of determining and displaying available modes of transportation for navigating geographical routes (see at least Newlin, [0001]).  Elshenawy is directed to a method of determining an optimal trip route from an origin of a user to a desired 
Therefore, it would be prima facie obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of receiving a request to display navigation directions, and displaying the visual indication of the navigation directions using a first mode of transportation without displaying a visual indication of navigation directions using a respective mode of transportation, or displaying the visual indication of navigation directions using the respective mode of transportation, as disclosed in the combination of Newlin and Elshenawy, to provide the benefit of evaluating the one or more first, second and third criteria to determine that the respective mode of transportation is the second mode or third mode, as disclosed in Kahn.  Doing so would provide the benefit of providing the user with a method of adjusting the preference of each mode of transportation (see at least Kahn, 0031]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK M. BRADY III whose telephone number is (571)272-7458. The examiner can normally be reached Monday - Friday 8:00 am - 5;30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on (313) 446-6519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PATRICK M. BRADY III
Examiner
Art Unit 3666



/PATRICK M BRADY/Examiner, Art Unit 3666         

/ANNE MARIE ANTONUCCI/Supervisory Patent Examiner, Art Unit 3666